Citation Nr: 0115499	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  94-31 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for chronic peripheral 
neuropathy, Charcot-Marie Tooth, right lower extremity, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for chronic peripheral 
neuropathy, Charcot-Marie Tooth, left lower extremity, 
currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from September 1970 
to May 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 1993 and April 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied the 
benefits sought on appeal.

This case was previously before the Board and remanded in 
July 1996, August 1997, and November 1998, for additional 
development, including obtaining medical examinations.  The 
Board has reviewed the file, and finds that the requested 
development has been completed, and the case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's chronic peripheral neuropathy, Charcot-
Marie Tooth, right lower extremity, is productive of 
subjective complaints of pain, weakness, and loss of 
sensation, as well as objective findings of absent ankle 
jerk, some decreased sensation, a wide-based gait, but no 
foot drop; recent range of motion is right foot dorsiflexion 
to 30, and plantar flexion to 20.

3.  The veteran's chronic peripheral neuropathy, Charcot-
Marie Tooth, left lower extremity, is productive of 
subjective complaints of pain, weakness, and loss of 
sensation, as well as objective findings of absent ankle 
jerks, some decreased sensation, a wide-based gait, but no 
foot drop; recent range of motion is left foot dorsiflexion 
to 40, and plantar flexion to 20.

4.  Service connection is presently in effect for the 
following disabilities:  chronic peripheral neuropathy, 
Charcot-Marie-Tooth type, right lower extremity, rated as 30 
percent disabling; and, chronic peripheral neuropathy, 
Charcot-Marie-Tooth type, left lower extremity, rated as 30 
percent disabling (pursuant to this decision); the veteran's 
combined total disability rating is 60 percent, which 
includes an added 10 percent for the bilateral factor.
 
5.  The veteran has three years of high school education; his 
past work experience includes a job at a bread company, which 
involved bread delivery and some supervising; he indicated 
that he became too disabled to work on January 12, 1993.

6.  The veteran's service-connected disabilities preclude all 
forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
chronic peripheral neuropathy, Charcot-Marie Tooth, right 
lower extremity, have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, including 
§ 4.124a, Diagnostic Code 8521 (2000).

2.  The criteria for a 30 percent rating, and no more, for 
chronic peripheral neuropathy, Charcot-Marie Tooth, left 
lower extremity, have been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, including 
§ 4.124a, Diagnostic Code 8521 (2000).

3.  The criteria for entitlement to a total disability rating 
based on individual unemployability, due to service-connected 
disabilities (TDIU), have been met.  38 U.S.C.A. § 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings.

A.  Background, Facts, and Applicable Laws.

This appeal arises out of the veteran's original claim that 
he should be assigned a higher rating for his service-
connected chronic peripheral neuropathy, Charcot-Marie Tooth.  
He is currently assigned a 30 percent rating for the right 
lower extremity, and a 20 percent rating for the left lower 
extremity.  

As explained in more detail below, the veteran was originally 
awarded service connection for chronic peripheral neuropathy, 
Charcot-Marie Tooth, in a June 1973 rating decision, and 
assigned a 10 percent rating.  In December 1992, the veteran 
filed a claim for an increased rating, from which the present 
appeal ensued.  During the pendency of this appeal, in a 
January 1997 rating decision, the RO recharacterized the 
disability by assigning separate ratings for each of the 
veteran's lower extremities.  The RO indicated that there had 
been clear and unmistakable error in the June 1973 rating 
decision, which had granted a single evaluation for chronic 
peripheral neuropathy, Charcot-Marie Tooth type, when in 
fact, each of the veteran's lower extremities should have 
been given separate 10 percent ratings.  The RO also 
determined that a 30 percent rating was warranted for the 
veteran's right lower extremity, effective from the date of 
the claim for increase in December 1992, but determined that 
the left lower extremity did not warrant a rating in excess 
of 10 percent.  The RO continued his disagreement with both 
ratings.  Recently, in a July 2000 rating decision, the RO 
increased the rating for the left lower extremity to 20 
percent disabling, effective from December 1992.  The veteran 
has continued his appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993)(when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated).  

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that while this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claims, and the RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
the veteran has been provided with several VA examinations, 
including examinations as recent as February 1999 and June 
2000.  Additionally, the record contains private treatment 
records covering a time period from February 1996 through 
January 1999.  There is no indication in the record that 
there are any relevant treatment records that have not been 
associated with the claims file.  As such, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal, and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A review of the history of this appeal is as follows.  The 
veteran had active military service from September 1970 to 
May 1973.  In March 1973, the veteran underwent a Medical 
Board evaluation, which indicated that he had a history of 
having difficulty running when he was 13 years old.  Symptoms 
were present during his basic training in the Air Force, in 
that he was unable to run more than a quarter of a mile.  The 
veteran was eventually given a running waiver.  In February 
1972, the veteran began experiencing a throbbing discomfort 
in both legs.  He had a work-up for possible 
hyperparathyroidism, which was negative.  He was transferred 
to Walter Reed General hospital for a muscle biopsy.  
Following that biopsy, a doctor indicated that the "most 
likely diagnosis" was a chronic peripheral neuropathy, 
Charcot-Marie-Tooth type.  The veteran was subsequently given 
a medical discharge from service in May 1973. 

Following service separation, in a June 1973 rating decision, 
the veteran was awarded service connection for chronic 
peripheral neuropathy, Charcot-Marie-Tooth type, and a 10 
percent rating was assigned from May 1973.  That decision was 
based on findings in the veteran's service medical records, 
summarized in part above.  The veteran did not initiate an 
appeal as to that decision.  

In December 1992, the veteran submitted a claim for an 
increased rating.  He was afforded a VA examination in 
January 1993, in which he reported that he had an aunt who 
had a similar problem of peripheral neuropathy.  The veteran 
was concerned that he was going to lose his job, as the pain 
and soreness in his feet (most recently his left foot) 
prevented him from climbing onto trucks and going up and down 
steps, which was required in his position as a supervisor.  
The neurological examination revealed mild diffuse wasting of 
muscle mass in both the anterior and posterior components of 
the legs.  The impression was a distal peripheral neuropathy.  
The examiner noted that "[it] has been called Charcot-Marie-
Tooth disease or familial hereditary sensory polyneuropathy 
type I," but in his opinion the veteran did not seem to have 
that as he had reflexes in other areas, and generally 
Charcot-Marie-Tooth patients are without reflexes.  The 
examiner suggested that his neuropathy could be a metabolic 
type, and he recommended an EMG, as well as other diagnostic 
tests.  

In an April 1993 rating decision, the RO confirmed the 10 
percent rating.  The veteran disagreed with that decision, 
and initiated this appeal.  Subsequently, in an August 1994 
rating decision, the rating for his chronic peripheral 
neuropathy, Charcot-Marie Tooth, was increased to 30 percent 
disabling, effective from December 1992.  The veteran 
continued to express his disagreement with that rating. 

In an April 1994 hearing at the RO, the veteran testified 
that he had not worked since January 1993, due to a doctor's 
suggestion.  He indicated that he had been granted long term 
disability by his former employer.  He related that he had 
fallen off a back of a truck due to problems with his legs, 
and that he experienced a loss of sensation in his feet, 
which interfered with his ability to walk.  The veteran also 
reported fatigue after walking, and decreased range of right 
ankle motion.  

In July 1996, this case was before the Board and remanded for 
additional medical development.  Specifically, the Board 
requested a medical opinion to describe all manifestations of 
the veteran's disability, including range of motion studies.  
To the extent possible, the examiner was requested to 
distinguish between the symptoms attributable to the 
veteran's service-connected disability, and those 
attributable to any other condition identified.  

Following the July 1996 BVA remand, the veteran was afforded 
a VA examination in December 1996.  The examiner described 
the veteran's history, as noted in earlier medical reports 
summarized above.  The examiner indicated that the current 
neurological examination demonstrated flat feet, absent ankle 
jerks, and a distal decrease in primary sensory modalities 
below the knee.  The veteran had no abnormal muscle strength 
in foot extensors or flexors, and there was no muscle 
atrophy.  The examiner opined that the veteran was 
incapacitated largely by his complaints of pain and numbness, 
rather than the peripheral nerve injury.  The examiner stated 
that the veteran "may very well have Charcot-Marie-Tooth 
disease which has progressed very slowly."  The examiner 
suggested a neurologic  evaluation. 

In a January 1997 rating decision, as noted earlier in this 
decision, the RO determined that in the original award of 
service connection (in the June 1973 rating decision), the RO 
should have assigned separate 10 percent ratings for each of 
the veteran's lower extremities.  Thus, the RO 
recharacterized the veteran's disability as follows:  chronic 
peripheral neuropathy, Charcot-Marie Tooth, right lower 
extremity, rated 10 percent from May 1973 and rated 30 
percent disabling from December 1992, and; chronic peripheral 
neuropathy, Charcot-Marie Tooth, left lower extremity, rated 
as 10 percent disabling from May 1973 and subsequently 
increased to 20 percent effective from December 1992 in a 
July 2000 rating decision. 

In August 1997, this case was again before the Board and 
remanded on the basis that the record was inadequate for 
rating purposes.  Specifically, the Board sought additional 
medical treatment records, and an additional neurological 
examination.  The Board set forth specific questions to be 
answered by the examiner, including a statement of all 
clinical findings pertaining to each lower extremity, all 
manifestations of the service-connected disability, the nerve 
affected by the peripheral neuropathy, the range of motion of 
each foot, and whether there was foot drop, drop of toes, 
loss of extension of toes, or anesthesia.  The Board also 
requested that the examiner distinguish between any symptoms 
due to the service-connected peripheral neuropathy and any 
unrelated conditions.  Finally, the Board requested an 
opinion as to the any weakness, pain, and/or functional 
limitations due to the foregoing.  The Board has reviewed the 
medical evidence following the foregoing requests, and is 
satisfied that the VA examination reports of record address 
the questions posed by the Board's remand.  

In November 1997, the RO received private medical records 
from Dr. William Schmidt, II, reflecting treatment from 
February 1996 to October 1997.  Those records reflect that 
the veteran complained of increasing numbness in his legs.  
The assessment was peripheral neuropathy.  Findings included 
absent knee and ankle jerk with diminished pin prick.  The 
veteran was noted to walk with a broad based gait, and he 
would slap his feet on the ground.  A January 1997 record 
indicates that the veteran was using a cane for assistance 
when walking long distances.  In a March 1996 record, and 
again in an October 1997 record, the veteran was noted to 
have hypothesia.  Private treatment records from Dr. Schmidt 
reflecting treatment from January 1998 to January 1999, 
reflect essentially the same findings of hypothesia in the 
lower extremities, and a waddling gait; there was also a 
diagnosis Charcot Marie Tooth disease.

In January 1998, the veteran was afforded an additional VA 
examination.  The examiner described in a fair amount of 
detail the history of the veteran's disability, consistent 
with that discussed earlier in this decision.  Physical 
examination of the lower extremities revealed no atrophy of 
any muscles, and the examiner indicated that he did not 
palpate any enlarged nerves.  Range of motion was limited in 
the right foot to inversion, eversion, and external rotation 
by 10 degrees.  It was noted that the veteran's main problem 
was eversion, which was limited by only a few degrees.  
Sensory examination revealed decreased pinprick, soft touch, 
and vibratory sensation from midcalf down to the toes.  Deep 
tendon reflexes were symmetrical, but they were absent in the 
ankles.  Proprioception was normal, and position sense was 
normal.  He walked with a wide-based gait, with the right 
foot everted.  Romberg test was negative.

The examiner stated that he had reviewed the claims file, 
including previous neurological examinations in 1993 and 
1996, and the examination by Dr. Schmidt, and found that the 
findings were consistent with peripheral neuropathy.  The 
examiner also indicated "I seriously doubt that this is 
connected in any way to his service," as the veteran had 
reported problems even prior to joining the Air Force.  The 
examiner opined that "[b]ased on this long history of 
peripheral neuropathy which has progressed to some extent 
over the years and having one aunt with this problem, this 
may very well be Charcot-Marie-Tooth disease."  He indicated 
that he did not believe that any further testing would reveal 
anything different.  He stated that an EMG or nerve 
conduction studies may give the same diagnosis as peripheral 
neuropathy.  He also indicated that if the diagnosis of 
Charcot-Marie-Tooth disease were in question, that there was 
a blood test available for that.

In February 1999, the veteran underwent an additional VA 
examination.  The examiner related the veteran's history, as 
follows.  The veteran first noted an abnormal sensation in 
his feet and an inability to run in high school.  He joined 
the military in 1970, but had trouble performing prolonged 
exercises.  He sustained multiple falls secondary to leg 
weakness.  Based on a muscle biopsy and the veteran's 
clinical picture, he was given a diagnosis of Charcot-Marie-
Tooth disease.  The veteran stopped working five years prior, 
since he had difficulty performing his job as a bread 
delivery truck driver on time.  His condition progressed over 
the past five years, and the veteran's primary complaint was 
progressive weakness of the legs and being off balance.  The 
veteran attributed his condition to loss of sensation in the 
feet, and the "feel" for the floor.  The veteran was able 
to walk, but had to use a cane and sometimes assistance from 
others.  

The examiner indicated that the examination results were 
unchanged from those in a previous examination (in January 
1998).  There was no motor weakness, and 5/5 strength 
throughout in upper and lower extremities.  The veteran had 
no enlargement of any nerves or atrophy of the muscles.  
Sensory examination was remarkable for decreased pinprick, 
soft touch, and vibratory sensation from midcalf down to his 
toes.  Reflexes were throughout and symmetrical, but absent 
in the ankles.  The veteran walked with a wide-based gait, 
somewhat wobbly, with some eversion of the right foot.  
Romberg test was negative.  The examiner indicated that 
"[a]ll of this is consistent with polyneuropathy."  The 
impression was chronic polyneuropathy "most likely 
heredofamilial neuropathy."  The examiner stated that the 
veteran's history was consistent with Charcot-Marie-Tooth 
disease.  Nerve conduction studies of the right upper 
extremity and bilateral lower extremities were normal, except 
for absent bilateral H-reflexes, described as "of unknown 
significance."  The examiner stated that this finding was 
inconsistent with peripheral neuropathy.  There was no 
evidence of lumbosacral radiculopathy or myelopathy.

In an addendum, listed on that same report, the examiner 
indicated that genetic testing was performed for Charcot 
Marie Tooth, which did not reveal any abnormality in the gene 
associated with either type of Charcot Marie Tooth disease.  
The test was negative for Charcot Marie Tooth disease type I, 
type X, and hereditary neuropathy with liability to pressure 
palsies.  The examiner stated that clinically, the veteran 
had very mild peripheral neuropathy, but it is possible that 
it was not significant enough to show up on a nerve 
conduction study.  However, the examiner indicated that the 
genetic testing revealed that it was not genetic neuropathy.

In May 1999, the VA examiner provided another addendum to his 
February 1999 examination.  He indicated that ranges of 
motion in both ankles and feet were full in dorsiflexion, 
plantar flexion, eversion, and inversion.  In regard to the 
veteran's right foot eversion, the examiner indicated that 
such was likely due to his peripheral neuropathy, and not 
from any type of ankle joint disease.  

In June 2000, the veteran underwent another VA examination by 
the same examiner who performed the examinations in January 
1998, and February 1999, including the addendum dated in May 
1999.  The examiner summarized the veteran's history, and 
indicated that he presented with complaints of diffuse mild 
pain in both legs from the knees down.  He also reported some 
fatigue after walking more than 500 feet.  Moreover, he 
reported aching of the feet after prolonged walking.  Other 
symptoms included an inability to run.  The examiner 
reiterated that the veteran had peripheral neuropathy 
affecting multiple nerves in the lower extremities; although 
there was "no way we can identify clinically exactly which 
nerves are affected."  The examiner stated that peripheral 
neuropathy was a diffuse process, and involved all of the 
large nerves in the lower extremities, including peroneal, 
sural, and tibials.

Examination of the feet revealed moist, smooth skin.  The 
veteran had high arches on both sides.  There were hammertoes 
on digits 2-5.  Dorsiflexion in both feet was 40 degrees on 
the left, and decreased to 30 degrees on the right.  Plantar 
flexion of both feet was 20 degrees.  Eversion was 30 degrees 
bilaterally.  Inversion was 20 degrees on the left, and 
decreased to 10 degrees on the right.  The examiner indicated 
that the veteran had limitations in both dorsiflexion and 
inversion of the right foot, mostly because of joint 
deformity at the right ankle.  His right talotibial joint was 
enlarged, and the examiner indicated that a possible etiology 
for this enlargement was degenerative arthritis or from 
peripheral neuropathy.  There was no foot drop.  

The examiner noted that the veteran had "stocking like 
anesthesia" in the lower extremities, from the mid calf down 
to the toes.  The decreased sensation was symmetric, 
consistent with peripheral neuropathy.  There was no weakness 
in the lower extremities in foot dorsiflexion, plantar 
flexion, eversion, or inversion.  There was no weakness of 
any of the phalanges.  Gait examination revealed a wide-based 
gait, and the veteran was described as wobbly on his feet, 
with slight eversion of the right foot.  Reflexes were 
symmetric, except for bilaterally absent ankle joint.  The 
examiner indicated that based on the veteran's clinical 
picture, he believed that he had hereditofamilial 
polyneuropathy.  The examiner also stated that clinically, 
the veteran had all signs of neuropathy, and his disabilities 
were related to his neuropathy.  An X-ray of the left ankle 
revealed well-preserved joint spaces, soft tissues, and 
bones, and there was no evidence of abnormality.  An X-ray of 
the right ankle revealed an impression of deformity and 
sclerosis of the talus with narrowing, sclerosis, and 
degenerative changes at the talocalcaneal and talonavicular 
joint spaces, as well as atherosclerotic vascular disease.  

The veteran's disabilities on appeal have been rated under 
the criteria for rating diseases of the peripheral nerves, 
specifically, impairment of the external popliteal nerve 
(common peroneal).  38 C.F.R. § 4.124a, Diagnostic Code 8521.  
A 10 percent rating is assigned for mild incomplete 
paralysis; a 20 percent rating is assigned for moderate 
incomplete paralysis; and a 30 percent rating is assigned for 
severe incomplete paralysis.  A 40 percent rating is assigned 
for "complete" paralysis, manifested by foot drop and 
slight drop of first phalanges of all toes, cannot dorsiflex 
the foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis, whether due to varied level of the 
nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, the bilateral factor is to be applied.  See 
38 C.F.R. § 4.26.

As noted earlier, the veteran's chronic peripheral 
neuropathy, Charcot-Marie Tooth, right lower extremity, is 
currently rated as 30 percent disabling, from December 1992, 
the date of his claim for increase.  The veteran's chronic 
peripheral neuropathy, Charcot-Marie Tooth, left lower 
extremity, is currently rated as 20 percent disabling, from 
December 1992.  The Board will analyze these two claims 
concurrently, as the medical evidence of record does not 
offer much distinction between the two extremities, aside 
from slightly more limited motion in the right ankle, as 
compared to the left.  By resolving all doubt in the 
veteran's favor, the Board finds, as will be discussed below, 
that the evidence more closely approximates a 30 percent 
rating for the veteran's chronic peripheral neuropathy, left 
lower extremity, although the preponderance of the evidence 
is against a rating in excess of 30 percent for either the 
right or left lower extremity.  

The evidence of record reflects that the veteran has 
consistently complained of pain and numbness in his lower 
extremities, as well as loss of sensation, fatigue, and 
decreased motion.  The medical evidence of record indicates 
that the veteran's disability has manifested absent ankle 
jerks, and some decreased sensation, recently described as a 
stocking-like anesthesia from the mid-calf down to the toes.  
A January 1993 VA examination noted some mild muscle mass 
wasting.  However, a December 1996 VA examination report 
indicated that there was no muscle atrophy.  Several VA 
examinations of record indicate that the veteran walks with a 
wide-based gait, and has no foot drop.  The December 1996 VA 
examination indicated that the veteran had flat feet, 
although the January 2000 VA examination noted that the 
veteran had high arches.  

The Board finds that the foregoing evidence supports the 
currently assigned 30 percent for the veteran's service-
connected chronic peripheral neuropathy, Charcot-Marie Tooth, 
right lower extremity, and also supports a 30 percent rating 
for the veteran's service-connected chronic peripheral 
neuropathy, Charcot-Marie Tooth, left lower extremity, 
presently rated as 20 percent disabling.  The Board finds 
that the evidence of record presents little distinction 
between the degree of severity of the disability in each 
extremity, and the Board finds that the medical evidence 
supports a finding of severe incomplete paralysis in both 
lower extremities.  Both of the veteran's lower extremities 
manifest some degree of sensory impairment, as well as absent 
ankle jerks.  Most recent range of motion studies reveal 
normal dorsiflexion of both feet, although plantar flexion is 
limited to 20 degrees in both feet, as compared to a normal 
standard of 45 degrees plantar flexion.  See 38 C.F.R. 
§ 4.71a, Plate II.  There are no objective findings of 
weakness in the veteran's lower extremities, although the 
Board notes the veteran's complaints of weakness, which he 
feels is partly due to an inability to "feel" the floor.  
In this regard, the medical evidence confirms findings of 
anesthesia, and the evidence consistently indicates that the 
veteran walks with a wide-based gait, and sometimes uses a 
cane. 

In short, the Board finds that the evidence warrants a 30 
percent rating for each of the veteran's lower extremities.  
However, the Board does not find that the evidence warrants a 
40 percent rating.  According to Diagnostic Code 8521, a 40 
percent rating is assigned for "complete" paralysis, 
manifested by foot drop and slight drop of first phalanges of 
all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.  In the present case, while the 
veteran is described to have anesthesia in the lower 
extremities, from the mid calf to the toes, the medical 
evidence specifically indicates that there is no foot drop in 
any of the phalanges.  Additionally, while the veteran may 
have some limited motion, particularly plantar flexion, the 
June 2000 VA examination found that his dorsiflexion was 40 
degrees on the left foot, and 30 on the right foot, which is 
within normal limits.  There is no indication that he 
weakened adduction; in fact, the evidence indicates no 
weakness in the lower extremities in foot motion.  In short, 
based on all the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of 
complete paralysis in the veteran's lower extremities, and 
there is no basis to assign a 40 percent rating for the right 
or left lower extremity.  

The Board acknowledges the VA examiner's statement in the 
January 1998 VA examination report, in which he opined that 
he doubted that the veteran's peripheral neuropathy was due 
to service, as he complained of symptoms prior to entering 
service.  In any event, service connection is in effect for 
chronic peripheral neuropathy of both lower extremities.  In 
the absence of medial evidence that specifically separates 
symptoms not attributable to this disability, the Board finds 
it is reasonable to consider all symptoms discussed as part 
of the veteran's service-connected disabilities.
 
In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
chronic peripheral neuropathy, Charcot-Marie Tooth, right 
lower extremity, and chronic peripheral neuropathy, Charcot-
Marie Tooth, left lower extremity, including any effects on 
the veteran's earning capacity and his ordinary activity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board has also 
applied all pertinent aspects of 38 C.F.R. Parts 3 and 4.  In 
conclusion, the current medical evidence is consistent with 
no more than a 30 percent rating for chronic peripheral 
neuropathy, Charcot-Marie Tooth, right lower extremity, and 
no more than a 30 percent rating for chronic peripheral 
neuropathy, Charcot-Marie Tooth, left lower extremity.  
Should the veteran's disability picture change in the future, 
he may be assigned higher ratings.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for a higher rating.  The 
Board has considered the benefit of the doubt rule in this 
case, and has applied it where appropriate.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

Finally, the Board acknowledges the veteran's statements and 
testimony of record that his disabilities on appeal have had 
an adverse impact on his employment, and that he has been 
unemployed since 1993 as a result of these disabilities.  His 
claim of entitlement to a total rating because of his 
service-connected disabilities will be discussed below.  
However, as to the individual ratings assigned, the Board 
points out that the VA Schedule for Rating Disabilities is 
premised on the average impairment in earning capacity 
resulting from service-connected diseases and injuries and 
their residuals.  38 C.F.R. § 4.1.  The effects of the 
veteran's chronic peripheral neuropathy is reflected in the 
currently assigned ratings.  Moreover, there is no evidence 
in the record, nor is it specifically contended otherwise, 
that the schedular criteria are inadequate to evaluate the 
veteran's chronic peripheral neuropathy.  As such, the Board 
finds no basis to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Board will now proceed with consideration of his 
TDIU claim. 

II. TDIU.

The veteran is claiming that his service-connected chronic 
peripheral neuropathy, Charcot Marie Tooth disease, right and 
left lower extremities, renders him unemployable.  As a 
preliminary matter, the Board finds that all the facts 
relevant to this claim have been properly and sufficiently 
developed, as discussed in Part I of this decision.  See 
Veterans Claims Assistance Act of 2000.  

According to the law, entitlement to a TDIU requires evidence 
of an impairment so severe that it is impossible for the 
average person to follow a substantially gainful occupation.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when:  1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 
percent disability," the following will be considered as one 
disability:  (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  A total disability rating may also be 
assigned pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b) for veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a). 

Service connection is presently in effect for the following 
disabilities:  chronic peripheral neuropathy, Charcot-Marie-
Tooth type, right lower extremity, rated as 30 percent 
disabling; and, chronic peripheral neuropathy, Charcot-Marie-
Tooth type, left lower extremity, rated as 30 percent 
disabling as a result of this decision.  The veteran's 
combined total disability rating is 50 percent disabling.  
38 C.F.R. § 4.25.  As the veteran is service-connected for a 
disease of both legs, the bilateral factor applies, and with 
that additional rating the veteran's combined total 
disability rating becomes 60 percent.  See 38 C.F.R. §§ 4.26, 
4.124a.  Moreover, as this combined rating represents both of 
the veteran's legs, he meets the percentage requirements of 
38 C.F.R. § 4.16(a).  Thus, the only element left to examine 
is whether there is evidence that the veteran is unable to 
secure or follow a substantially gainful occupation.  Id.

The veteran's Application for Increased Compensation Based on 
Unemployability was received in March 1998.  On that 
application, he reported that he had completed three years of 
a high school education.  He also reported that his past work 
experience included a position at a bread company.  Other 
information of record indicates that the veteran reported 
having had a supervisory position at the bread company.  He 
indicated that he became too disabled to work on January 12, 
1993.  The veteran stated that his peripheral neuropathy had 
gotten worse, and that he was placed on long-term disability.  
He also indicated that his Social Security Disability had 
finally been approved.  

The medical evidence includes a March 1994 statement from the 
veteran's private physician, H. W. Schmidt, II, M.D. who 
indicated that he had been treating the veteran since 
December 1992.  Dr. Schmidt noted that the veteran had a past 
history of Charcot Marie Tooth Disease, and that on 
examination he had slender legs with diminished muscles on 
the medial compartment, and no reflexes in his ankles.  
Testing had revealed that the veteran had peripheral 
neuropathy.  The examiner stated that the veteran had been 
"unable to work since December 9, 1992 and I believe that he 
is totally disabled at this time from gainful employment."  

A May 1997 decision by the Social Security Administration 
(SSA) reveals that the veteran was awarded disability 
benefits based on impairments including peripheral 
neuropathy, Charcot-Marie Tooth disease.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992)(SSA decisions are not 
controlling for VA adjudication purposes, but they are 
pertinent to a determination of an appellant's 
employability).  The SSA decision found that the veteran's 
primary disorder related to his peripheral neuropathy 
(Charcot-Marie Tooth disease).  The SSA decision also 
indicated that there was a medical opinion (from Dr. Schmidt) 
indicating that the veteran was unable to work, as well as 
other medical opinions which note the veteran's physical 
limitations due to his peripheral neuropathy.  

The Board notes that the numerous VA examinations of record 
do not specifically address the veteran's employability.  
However, in a February 1999 VA examination report, the 
veteran related that he had worked for a bread company five 
years ago, as a delivery truck driver.  He stated that he had 
trouble delivering the bread on time because he was not able 
to walk fast or run.  He further stated that he kept falling 
and tripping, secondary to loss of balance, which he 
attributed to a loss of sensation in his feet.  In an April 
1994 hearing, the veteran had testified that he once fell off 
a truck when he was trying to get some bread off the back of 
the truck.  

In light of the foregoing, including the opinion from Dr. 
Schmidt that the veteran is totally disabled from gainful 
employment, and also considering the veteran's past work 
experience, education, and training, as well as his 
complaints of pain and numbness in his lower extremities, the 
Board finds that a TDIU is warranted.  


ORDER

Entitlement to a rating in excess of 30 percent for chronic 
peripheral neuropathy, Charcot-Marie Tooth, right lower 
extremity, is denied.

Entitlement to an increased 30 percent rating, and no more, 
for chronic peripheral neuropathy, Charcot-Marie Tooth, left 
lower extremity, is granted subject to the laws and 
regulations governing awards of monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability, due to service-connected disabilities, is 
granted, subject to the law and regulations governing awards 
of monetary benefits.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

